Matter of Spencer (2018 NY Slip Op 05901)





Matter of Spencer


2018 NY Slip Op 05901


Decided on August 23, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: August 23, 2018

[*1]In the Matter of JEFFREY WHITEHEAD SPENCER, an Attorney. 
(Attorney Registration No. 2831329)

Calendar Date: August 20, 2018

Before: McCarthy, J.P., Clark, Mulvey, Aarons and Rumsey, JJ.


Jeffrey Whitehead Spencer, Essex, Vermont, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Per Curiam.
Jeffrey Whitehead Spencer was admitted to practice by this Court in 1997 and lists a business address in Essex, Vermont with the Office of Court Administration. Spencer has applied to this Court, by affidavit sworn to May 18, 2018, for leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application, contending that Spencer is ineligible for nondisciplinary resignation because he has failed to fulfill his attorney registration requirements for the most recent biennial period beginning in 2017 (see Judiciary Law § 468-a; Matter of Lee, 148 AD3d 1350 [2017]; Matter of Bomba, 146 AD3d 1226, 1226-1227 [2017]; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1).
However, Office of Court Administration records establish
that Spencer has since become current in his New York attorney registration requirements and cured any preexisting registration delinquency. Accordingly, with AGC voicing no other substantive objection to his application, and having determined that Spencer is now eligible to resign for nondisciplinary reasons (see Matter of Dickson, 159 AD3d 1327, 1327 [2018]), we grant the application and accept his resignation.
McCarthy, J.P., Clark, Mulvey, Aarons and Rumsey, JJ., concur.
ORDERED that Jeffrey Whitehead Spencer's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Jeffrey Whitehead Spencer's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Jeffrey Whitehead Spencer is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Spencer is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Jeffrey Whitehead Spencer shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.